Case 3:17-cv-00667-SMY Document 107 Filed 08/25/20 Page 1 of 3 Page ID #795




                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF ILLINOIS

     JAMES OWENS, #K83253,                                     )
                                                               )
                                Plaintiff,                     )
                                                               )
     vs.                                                       )    Case No. 3:17-cv-00667-SMY
                                                               )
     WARDEN LAMB, et al.,                                      )
                                                               )
                                Defendants.                    )

                                     MEMORANDUM AND ORDER
YANDLE, District Judge:

             This case is now before the Court for consideration of Plaintiff’s appeal of Magistrate

Judge Reona J. Daly’s September 23, 2019 Order (Doc. 101) and other related matters. Plaintiff

James Owens, an inmate in the Illinois Department of Corrections, filed this action pursuant to 42

U.S.C. § 1983 for alleged deprivations of his constitutional rights. He is proceeding on an Eighth

Amendment deliberate indifference to serious medical needs claim against Warden Lamb and

Lieutenant Leif McCarthy.

            Defendants filed a motion for summary judgment, arguing McCarthy was not deliberately

indifferent to Plaintiff’s serious medical needs and that he is entitled to qualified immunity on

Plaintiff’s claim. 1 (Doc. 82). After two extensions of time were granted, Plaintiff’s response to

the motion was due on September 16, 2019 (see Docs. 87, 90). He failed to file a response. On

September 19, 2019, Magistrate Judge Reona J. Daley issued a Report and Recommendation,

recommending the motion be granted and judgment be entered in favor of Defendants. (Doc. 91).

            Subsequently, Plaintiff filed a Notice of Change of Address (Doc. 92) and a third Motion




1
    Warden Lamb is only sued in an official capacity for any potential injunctive relief.

                                                       Page 1 of 3
Case 3:17-cv-00667-SMY Document 107 Filed 08/25/20 Page 2 of 3 Page ID #796




for Extension of Time requesting additional time to file a response to the motion for summary

judgment (Doc. 93). Judge Daly denied the motion for extension and reminded Plaintiff that he

had 14 days from the date of the Report and Recommendation to file objections. (Doc. 94).

       Plaintiff then filed a Supplement to the [Third] Motion for Extension of Time seeking

additional time to file a response to the motion for summary judgment (Doc. 95), which was denied

(Doc. 96). Judge Daly again reminded Plaintiff of his deadline to file objections to the Report and

Recommendation and advised him to file a timely motion for an extension if he needed additional

time to file his objections. (Doc. 96). Plaintiff then filed a motion for extension of time to file

objections (Doc. 97) and a motion for reconsideration requesting that the Court withdraw the

Report and Recommendation and grant his motion for extension to file a response (Doc. 98). Judge

Daly denied the motion for reconsideration. (Doc. 100).

       Plaintiff subsequently filed an appeal of Judge Daly’s ruling denying his third motion for

extension (Doc. 94). He also filed a Motion to Stay Judgment on the Report and Recommendation

(Doc. 102) and an untimely response to the motion for summary judgment (Doc. 103).

                                           Discussion

       Plaintiff was granted two extensions of time to respond to the motion for summary

judgment. While he complains that a prison transfer on September 12, 2019 interfered with his

ability to meet the September 16, 2019 deadline, the summary judgment motion was filed nearly

three months before the transfer took place. His third motion seeking an extension was received

after the Report and Recommendation was issued.

       A district judge should not disturb a magistrate judge’s ruling on a non-dispositive matter

unless it is contrary to law or clearly erroneous. 28 U.S.C. § 636(b)(1)(A); FED. R. CIV. P. 72(a);

SDIL-LR 73.1(a). The Court finds that Judge Daly’s decision to deny Plaintiff’s third motion for



                                           Page 2 of 3
Case 3:17-cv-00667-SMY Document 107 Filed 08/25/20 Page 3 of 3 Page ID #797




extension of time was not contrary to law or clearly erroneous. Accordingly, his appeal will be

denied. Because Plaintiff’s untimely response to the motion for summary judgment was filed

without leave of court and contrary to the Court’s rulings, it will be stricken. The Court will,

however, grant Plaintiff’s Motion for Extension of Time to File Objections to the Report and

Recommendation.

       Accordingly, Plaintiff’s appeal of Magistrate Judge Daly’s September 23, 2019 Order

(Doc. 101) is DENIED; Plaintiff’s response to the motion for summary judgment (Doc. 103) is

STRICKEN; the Motion to Stay Judgment on the Report and Recommendation (Doc. 102) is

DENIED as moot; and Plaintiff’s Motion for Extension of Time to File Objections (Doc. 97) is

GRANTED. Plaintiff’s objections are due within 14 days of this Order. There will be no further

extension of that deadline absent extraordinary circumstances.

       IT IS SO ORDERED.

       DATED: August 25, 2020

                                                    s/ Staci M. Yandle
                                                    STACI M. YANDLE
                                                    United States District Judge




                                          Page 3 of 3
